OSD (12/1/11) pjk                 UNITED STATES BANKRUPTCY COURT                       U.S. BANKRUPTCY COURT
                                           District of Oregon                           DISTRICT OF OREGON
                                                                                               FILED
In re                                            )
Michelle Anne Baron                              ) Case No. 18−32159−tmb7                 November 12, 2019
 Other names used by debtor:Michelle Anne Bevans )                                    Clerk, U.S. Bankruptcy Court
Debtor(s)                                        )
                                                 ) ORDER STRIKING                            BY pjk DEPUTY
                                                 ) DOCUMENT(S)/ACTION
                                                 )
                                                 )

IT IS ORDERED that:

1. The

    Motion to Annul the Automatic Stay Filed by Creditor Deutsche Bank Trust Company Americas (BAKER,
    JESSE)

    filed by Jesse Baker for Deutsche Bank Trust Company on 11/06/19 is/are STRICKEN and will have
    no legal effect, for the reason(s) stated below:

    $181.00 dollar fee required; make any check or money order payable to "Clerk, U.S. Bankruptcy
    Court" if not electronically filed.

    The document(s) were not prepared using the most current version(s) of Official and/or Local
    Form(s).

    − Official and Local Forms may be obtained from this Court's website at www.orb.uscourts.gov
    (Local Bankr. Rule 9009−1). For a complete list of petition forms required for Individual Debtors,
    refer to Local Form 100; for Non−Individual Debtor, refer to Local Form 200.

    The use of Local Bankruptcy Forms (LBF) 720 (Notice of Motion for Relief from Stay) and LBF
    721 (Motion for Relief) is required as is the filing fee for filing a relief from stay matter.




    The document(s) must be filed properly in order to have any legal effect or for the court to take any
    action.

2. Any fees accompanying the document(s) will not be refunded but will be applied to the document if
   refiled.

3. Refiling − effective date of corrected filing:

    To refile the document(s), you must (a) file a new document that corrects the defect that was the reason
    for striking; AND (b) include the full filing fee, if required (unless the fee was already paid); AND (c)
    serve any copies as required by court rules. The new document will be entered on the docket as filed on
    the new date of tender, and will not be considered an amendment to any previously filed document,
    unless you comply with either ¶4 or 5 below.

4. Refiling − effective date of original filing:

    If you need the corrected document to be deemed filed as of the date of the original filing, you must file
    with the court within the later of 7 days from the "Filed" date of this order or any other period specified in
    ¶1 above BOTH:

    (a) a new document that corrects the defect that was the reason for striking AND

    (b) a certification that copies of both (i) this order and (ii) the corrected document(s) were served on all
    parties that were served with a copy of the original document(s) listed in ¶1 above.

    Any time deadlines such as time to file responsive documents or to set hearings will be tolled and not
    begin to run until the filing date of the corrected document.

                             Case 18-32159-tmb7          Doc 90     Filed 11/12/19
5. Inability to file corrected document:

   If you cannot timely file a corrected document as provided in ¶4 above, you may request reconsideration
   of this order striking the document or action. To request reconsideration, you must file with the court
   within 7 days of the "Filed" date of this order, or any other period specified in ¶1 above, a written request
   that the court reconsider the Order Striking Document(s)/Action. The reconsideration request must (a)
   clearly set forth all grounds for failing to timely file a corrected document as described in ¶4 above AND
   (b) include a certification that a copy of the request was served on all parties that were served with a
   copy of the original document(s) listed in ¶1 above.
                                                                                   Clerk, U.S. Bankruptcy Court




                            Case 18-32159-tmb7         Doc 90     Filed 11/12/19
